Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Response to Arguments
Applicant’s arguments, see Remarks, filed 05/24/2021, with respect to the rejection(s) of claim(s) 21-40 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. A notice of allowability has been issued. 


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	NOTE: The claims are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The claim limitations, specifically claim 29 in question recite:
“a data storage device…”. 
Such claims are believed to not exhibit:
1) a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function, and




Allowable Subject Matter
Claims 21-40 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the Remarks from 05/24/2021 in light of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as receiving, over an electronic communications network, meeting data from a plurality of participant devices participating in an online meeting, the meeting data including audio data generated during the online meeting from the plurality of participant devices, and the meeting data including an audio time stamp of when audio of the audio data occurred; continuously generating, by at least one server when receiving meeting data, text data based on the received audio data from each participant device of the plurality of participant devices, the text data being a transcription of audio captured during the online meeting and text data including the audio time stamp of when the audio corresponding to the text data was captured, wherein text data that comprises at least one of a predetermined time-based keyword or a predetermined time-based phrase causes generation of a time-based segment for a predetermined time around the at least one of the predetermined time-based keyword or the predetermined time-based phrase, wherein the predetermined time is based on an audio time stamp Page 2 of 22 4843-7886-8189 viApplication No. 16/682,100Attorney Docket No. 403064-US-CNT/28841.342549 Response Filed 2/23/2021 Reply to Office Action of: 02/23/2021 when the at least one of the predetermined time-based keyword 
The above claims are deemed allowable given the complex nature of continuously generating and subsequent receiving/transmitting limitations. As pointed out in the Remarks, Examiner concurs that the premises of prior art conflicts and sound combination would be destroyed, at the very least teach away. The prior art teaches an order of operations of extracting time stamps in a traditional manner such as for minutes or transcripts in which data is searchable. The present invention generates time based steps in a reverse order than the prior art wherein applying the closest references for time stamps and keywords would not be an obvious alteration to change from speech analysis to time based analysis after ASR operations take place.  Such combination would at best be a piece-wise combination for time-stamp transcription, online conferencing keywords searches, and time-segment analysis. The claims are not trivial in the sense that a chained prior art combination is in fact warranted i.e. rendered at best piecewise. Therefore the complex claims in support of the Remarks from 05/24/2021 and Examiners analysis overcome the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Pettay; Mark J. et al.	US 10009474 B1
Boyd; John Edward	US 20100180211 A1
Conferencing

Agapi; Ciprian et al.	US 20090271438 A1
Lopez Venegas; Adalberto et al.	US 20170310716 A1
Minutes and transcripts

Goldman; Andrew et al.	US 20150149171 A1	
	Transcription keyword search

Grueneberg; Keith William et al.	US 20180060289 A1
Akolkar; Rahul P. et al.	US 20190027188 A1
Donaldson; Thomas Alan	US 20150348538 A1
	Meeting summary text/STT

Itoh; Nobuyasu et al.	US 20080154594 A1
	Utterance isolation

Sharifi; Matthew	US 20150052115 A1
	ASR device operations


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached at (571)272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov